DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 5/5/2022 has been entered.
Formal Matters
Applicant’s amendment and response dated 5/5/2022, which amended claims 1, 9, 10 and 21-23, and added new claims 26 and 27, has been entered.  Applicant’s amendments to the drawings have also been entered into the record.  Claims 1-27 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Objection to the Drawings-Withdrawn
The objection to the drawings with respect to Fig. 1 has been withdrawn in view of Applicant’s replacement drawing for Fig. 1.

Claim Rejections - Withdrawn
The rejection of claims 9 and 10 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s amendment to these claims. 
The rejection of claims 1-4, 6, 7 and 9 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by Li (U.S. PGPUB 2012/0091235; 2012) has been withdrawn in view of Applicant’s claim amendments where claim 1 recites that the non-microbial cells and the microorganisms are together within the sample and then subjected to the selective lysis process, which is not explicitly taught within the Li reference.
The rejection of claims 1-10, 12-15, 20 and 22 under 35 U.S.C. § 103 as being unpatentable over Li (U.S. PGPUB 2012/0091235; 2012), as applied to claims 1-4, 6, 7 and 9, further in view of Link (U.S. PGPUB 2008/0003142; 2008), has been withdrawn in view of Applicant’s claim amendments where claim 1 recites that the non-microbial cells and the microorganisms are together within the sample and then subjected to the selective lysis process, which is not explicitly taught within the Li reference.
The rejection of claim 21 under 35 U.S.C. § 103 as being unpatentable over Li and Link, as applied to claims 1-10, 12-15, 20 and 22, further in view of Sun (Lab Chip, Vol. 12, pp. 3952–3960; 7/4/2012), has been withdrawn in view of Applicant’s claim amendments where claim 1 recites that the non-microbial cells and the microorganisms are together within the sample and then subjected to the selective lysis process, which is not explicitly taught within the Li reference.
The rejection of claims 1-11, 16-19 and 23-26 under 35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. PGPUB 2012/0091235; 2012), as applied to claims 1-4, 6, 7 and 9, further in view of Klapperich et al. (U.S. PGPUB 2010/0203521; 2010) has been withdrawn in view of being based upon the rejection under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by Li (U.S. PGPUB 2012/0091235; 2012), which has also been withdrawn as discussed above.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. PGPUB 2012/0091235; 2012; of record), further in view of Hansson, J. (“Microfluidic Blood Sample Preparation for Rapid Sepsis Diagnostics,” Licentiate Thesis in Biological Physics, January 2012; pp. 1-52; cited in the IDS dated 6/26/2019).  This rejection is new.
Regarding claims 1-4, 6, 7, 9 and 26, Li teaches methods for mechanical cell lysis which requires very low applied pressure, where the mechanical cell lysis device has hand-applied pressure via a syringe (interpreted as having water or buffer, a liquid), and is applicable to all cell types (e.g., mammalian cells, HeLa cells) including yeast and bacterial cells (Abstract, paragraphs 28, 42 and 76; i.e. a selective lysis process consisting of subjecting a sample to a mechanical force).  The device is also capable of mechanically lysing a single cell selected from a biological sample of interest (e.g., water or buffer with cells), where the single cell is lysed by application of mechanical stress in a single cell lysing apparatus having a microfluidic trap structure for deterministically capturing the cell and a stress raiser that cooperates with a source of mechanical stress so as to apply sufficient force to rupture a cell (Abstract; paragraphs 43 and 76).  
Li teaches that the biological sample of interest can in general be of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, a sample of a single cell animal or plant, or some other biological material such as a spore or a virus (paragraph 76, i.e., the sample includes microorganisms and non-microbial cells). In view of Li teaching that the biological sample of interest can be of any biological origin, including one or more cells from a mammal or other multicellular animal, the biological sample is interpreted to include mammalian whole blood, plasma serum, saliva or urine samples.
The operation of the device is based on low Reynolds number hydrodynamic flow which can deterministically route cells to predefined locations on a microfluidic chip where shear force or local pressure is high enough to rupture the cells (paragraph 42).  Enough shear force to cause a cell membrane to rupture under modest externally applied force can be attained by providing a structure comprising a stress raiser (paragraph 42).  
Li teaches two mechanisms are used to generate high enough forces to break cell membranes or cell walls on-chip (paragraph 42).  In the first approach, by simply narrowing the flow channel width at predefined lysis positions, sufficient shear stress is generated to break mammalian cell membranes (paragraph 42; lysing non-microbial cells).  In the second approach, nano-scale blades are provided in the middle of the lysis positions to amplify the local pressure so that harder cell walls found in yeast and bacterial cells can be broken (paragraph 42).  
Li teaches that the mechanical cell lysis device is expected to find applications in sample preparation for point-of-care diagnostics, pathogen detection and routine biomedical laboratory operations (paragraph 42).  Furthermore, when combined with on-chip microfluidic valves, the device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell, a prerequisite for the molecular and biochemical studies of single embryo, tumor and stem cells (paragraph 42; i.e., separating lysed debris from non-lysed debris).  Li also teaches that the first approach uses the hydrodynamic trapping method to first deterministically trap individual cells at predefined locations in a microfluidic channel (paragraph 43).  
Li also teaches identification of the cell of interest can include the use of chemicals, such as fluorescent dyes, stains or fluorescent proteins, and can include the use of optical methods such as microscopy and Raman spectroscopy (paragraph 77; i.e. identifying the intact microorganism within the sample).
Li teaches mammalian cell lysis can be performed at very low applied pressure (less than 5 psi; paragraph 42).  Li also teaches that in order to break harder cells such as bacterial and yeast cells, higher pressure is needed than that can be generated in the first approach (paragraph 49).  Yeast cell walls typically require 1000-2000 psi local pressure to break as demonstrated in cell mechanical studies using nanoneedles (paragraph 49).  Such high local pressure can be generated from a much lower applied pressure if the applied force can be concentrated on a small area on the cell wall by forcing the cell onto a stress raiser such as a nanoblade or a nanoneedle (paragraph 49).  Li teaches schematic diagrams showing the principle of hydrodynamic routing of cells to predefined locations where a stress raiser provided by a nanoblade generates high enough local pressure to break cell walls (paragraph 50).  
In view of the above, although Li teaches that the biological sample (i.e., a water containing sample) is of any biological origin (i.e. any biological sample), including one or more cells from a mammal or other multicellular animal (i.e., a sample including mammalian whole blood, plasma serum, saliva or urine samples) or plant, or a spore (paragraph 76, i.e., the sample includes microorganisms and non-microbial cells), and that such a sample can be processed to selectively lyse a cell through mechanical forces, Li does not explicitly teach within the biological sample, the mammalian (i.e., non-microbial cells) and microorganisms are initially together within the sample.  Further, Li does not explicitly teach that the microorganisms are Staphylococcus, Escherichia, Listeria, Salmonella, Streptococcus, Klebsiella or Campylobacter.
Regarding claims 1, 2 and 6-9, Hansson teaches that sepsis, commonly referred to as blood poisoning, is a serious medical condition characterized by a whole-body inflammatory state caused by microbial infection (Abstract).  Hansson teaches methods for microfluidic based sample preparation strategies, capable of isolating bacteria from whole blood for rapid sepsis diagnostics (Abstract).  Bacterial strains causing sepsis include both gram positive and gram negative bacteria, where the most common gram positive bacteria are Staphylococcus aureus and Streptococcus pneumoniae, while the most common gram negative bacteria are Escherichia coli, Klebsiella, Pseudomonas, and Enterobacter spp. (page 5, paragraph 1).
Hansson teaches methods for fast and efficient sample preparation that can isolate bacteria from whole blood by using microfluidic techniques with potential to be incorporated in “lab on a chip” (LOC) system (Abstract). Hansson teaches development of high throughput bacteria isolation, which includes selective lysis of blood cells (Abstract). Hansson teaches developing a novel microfluidic based sample preparation strategy to continuously isolate bacteria from whole blood for downstream analysis (Abstract).
Hansson teaches that opportunities for bacterial isolation can be via membrane composition, where differences in the membrane composition are utilized in selective cell lysis (page 5, paragraph 3). Hansson also teaches that the method takes advantage of the fact that bacteria cells have a rigid cell wall protecting the cell (Abstract). A method for selectively lysing blood cells while keeping the bacteria intact was developed and implemented into a microfluidic device (page 23, paragraph 1). 
That is, Hansson teaches that it was known in the prior art that biological samples can also include mixed solutions of both mammalian (non-microbial) and microorganism (e.g., bacteria) cells within the sample which can be used for within microfluidic assays for diagnostic purposes.
A person of ordinary skill in the art would have been motivated to modify the method of Li by using biological samples that are mixed solutions of both mammalian and microorganism cells together as taught in Hansson since both references are involved in cell biology-microbiology diagnostic microfluidic assay development fields, Li teaches advantageous ways of selectively lysing cells based on cell size and through mechanical forces (i.e., mammalian cells will lyse at very low applied pressure, while bacterial or yeast cells are kept intact since they require much higher applied pressures), Li teaches that by leaving out internal structures that could lyse bacteria, only the mammalian (non-microbial) cells will be lysed (i.e., Li provides alternative methods where by using the device of Li, mammalian cell lysis can be accomplished with mechanical lysis which leaves behind the microorganisms intact for identification or further processing), while Hansson teaches that both mammalian and microbial cells are present in the biological sample and where in circumstances such as clinical situations to identify a blood infection, Hansson teaches it was known in the art to selectively destroy the mammalian cells so that the microbial cells can be then be isolated, analyzed and identified.
A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Li by using biological samples that are mixed solutions of both mammalian and microorganism cells together as taught in Hansson since both references are involved in cell biology-microbiology diagnostic microfluidic assay development fields, and in doing so, provides an advantage to Li by expanding the method to applications where mammalian and microorganism cells are together and based on clinical situations, there is a need to break up or beak apart mammalian cells but leave behind the microorganisms intact for further downstream processing, analysis, and identification.
Response to Arguments
Applicant’s arguments are moot in view of the new rejection, above.

Claims 5, 10, 12-15, 20, 22 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Hansson, as applied to claims 1-4, 6-9 and 26, above, further in view of Link et al. (U.S. PGPUB 2008/0003142; 2008 cited in the IDS dated 5/7/2019).  This rejection is new.
The teachings of Li and Hansson, above, are herein relied upon. 
Although Li  and Hansson teach methods of selectively lysing biological samples (that includes mammalian and bacterial cells together in a biological sample) by subjecting the material to mechanical forces, Li and Hansson do not teach a waste collection stage (instant claim 5) do not teach that the sample is selected from meat, produce, process food, dairy products, poultry products etc. (instant claim 10).  Li and Hansson also do not teach concentrating the sample (instant claim 16).  Further, Li and Hansson do not teach that prior to lysing, sample components larger than the microorganism are separated and removed from the sample, where separation is achieved by passing the sample in the microfluidic device through a linear array of posts via deterministic lateral displacement (instant claims 20 and 22).  Li and Hansson also do not teach 
Regarding claims 1 and 5, Link teaches methods for utilizing an integrated, modular microfluidic device to perform biological, chemical and diagnostic assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample (Abstract, paragraphs 11, 12, 204-207, 301 and 317).  Link teaches that the microfluidic device can include one or more additional modules, including but not limited to, a coalescence module, detection module, sorting module (e.g., a module that is a channel where the flow of molecules, cells, small molecules or particles can change direction to enter one or more other channels and a control system that can employ a variety of sorting techniques to change or direct the flow of molecules, cells, small molecules or particles; mechanical forces), collection module, waste module, delay module (e.g., a module that can be a serpentine channel or a buoyant hourglass with heating and cooling regions-modules; i.e., mechanical forces), mixing module (e.g., a module that uses channel geometries, acoustic actuators, to mix the contents or separate cells from fluids; mechanical forces), where the modules are in fluid communication with the main channel (paragraphs 12, 279-282: identifying the bacteria; utilizing modules for selective lysing process via mechanical forces; utilizing a waste collection stage).  It is noted that such acoustic actuators can separate biological/chemical materials, in small chamber where they can be tuned to damage (lyses) cells (paragraph 181).  Link teaches there may be zero, one, or more of each of the modules (paragraphs 12, 279-282: identifying the bacteria; utilizing modules for selective lysing process via mechanical forces; utilizing a waste collection stage).  
Regarding claims 3, 4, 12 and 13, Link further teaches that the microfluidic device can also include one or more detection modules, typically within the main channel, where molecules, cells, small molecules or particles are to be detected, identified or measured (paragraph 204). The molecules, cells, small molecules or particles can be examined one at a time, and the characteristic is detected or measured optically (paragraph 204).  The detection module is in communication with one or more detection apparatuses, where the apparatuses can be optical or electrical detectors or combinations thereof (e.g., optical waveguides, microscopes, diodes, light stimulating devices, (e.g., lasers), photo multiplier tubes, and processors (e.g., computers and software), and combinations thereof), which cooperate to detect a signal representative of a characteristic and to determine and direct the measurement or the sorting action at the sorting module (paragraph 204).  Other detection techniques can also be employed (paragraph 204).  
Regarding claims 3 and 12-14, Link teaches that the term “determining,” as used herein, generally refers to the analysis or measurement of a species, for example, quantitatively or qualitatively, and/or the detection of the presence or absence of the species (paragraph 205).  Examples of suitable techniques include, but are not limited to, spectroscopy such as infrared, absorption, fluorescence, UV/visible, FTIR (“Fourier Transform Infrared Spectroscopy”), or Raman; gravimetric techniques (subjecting the sample to infrared spectrophotometric analysis utilizing a detector to determine the presence of an intact microorganism; paragraph 205).  
Link teaches that a detection module is within, communicating or coincident with a portion of the main channel at or downstream of the inlet module and, in sorting embodiments, at, proximate to, or upstream of, the sorting module or branch point (paragraph 206).  The sorting module may be located immediately downstream of the detection module or it may be separated by a suitable distance consistent with the size of the molecules, the channel dimensions and the detection system (paragraph 206).  Detection modules used for detecting molecules and cells have a cross-sectional area large enough to allow a desired molecule, cells, bead, or particles to pass through without being substantially slowed down relative to the flow carrying it (paragraph 207).  The dimensions of the detection module are influenced by the nature of the sample under study and, in particular, by the size of the cells under study (paragraph 207).  
In view of the above, Link teaches the identification of microorganisms by determining the presence of the microorganism or species of microorganism within the sample based on infrared spectrometric devices.  Further, Link teaches the use of providing data associated with the analysis to a computer device for determination of the one or more microorganism species. 
Regarding claims 8, 10 and 27, Link teaches that the sample can be processed food samples or pharmaceuticals (i.e., interpreted as a pharmaceutical process stream, a bulk drug substance or a final drug product) and that the tested microorganism can be Salmonella (paragraphs 98 and 385; claim 37).
Regarding claims 1, 20 and 22, Link teaches separation techniques known in the art.  Link teaches that particles in solution are usually separated according to size by exclusion or hydrodynamic chromatography (paragraph 323).  In hydrodynamic chromatography, large particles on average move faster and become separated from small particles (paragraph 323).  An improved process, lateral displacement, can be utilized for sizing and separation within the microfluidic device where lateral displacement consists of raised pillars in both columns and rows that are designed for lateral diffusion (paragraphs 325-333).  The pillars can be adjusted so as to be a separation means for materials capable of separating particles based on particles size for detection (paragraphs 324-333; i.e., selective lysis process consists of subjecting material within the sample to mechanical forces to separate materials). 
A person of ordinary skill in the art would have been motivated to combine the teachings of Li and Hansson with Link since Li and Hansson teach known microfluidic mechanical cell lysis devices and biological samples, and Link teaches integration of modular microfluidic devices to perform biological assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample where the microfluidic device can include one or more additional module stages such as sorting, separation, delay (heating and cooling), identification and determination stages since Li, Hansson and Link are involved in cell biology-microbiology diagnostic microfluidic assay development that includes microfluidic devices, and that it was known in the art to utilize different separation and detection methods within such microfluidic devices in identifying microorganisms such as bacteria.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Li and Hansson with Link since Li and Hansson teach known microfluidic mechanical cell lysis devises, while Link teaches integration of modular microfluidic devices to perform biological assays in identifying cells (e.g., bacteria, fungi, plant and animal cells) within a sample where the microfluidic device can include one or more additional module stages such as sorting, separation, delay (heating and cooling), identification and determination stages, and in doing so would provide an advantage to the Li method by providing intact purified bacteria that can then be analyzed by known detection methods and analytical equipment (e.g., “plug and play” modules on the device) in order to identify bacterial species by infrared spectroscopy and then be able to store such data into a computer for subsequent data analysis.
Regarding claim 15, based on the Link teachings, utilizing infrared spectroscopy (FTIR) and the use of computers and software, it would have been within the purview of one of ordinary skill in the art to call up data from known standards (e.g., previously analyzed IR spectra from tested known bacterial standards) from a database of known bacteria stored in the computer and compare the test spectral data from those in the database for identification purposes, since such a technique has been well known in analytical labs that have computer driven equipment (e.g., HPLCs, GCs; i.e., known chromatography systems).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments are moot in view of the new rejection, above.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Li, Hansson and Link, as applied to claims 1-10, 12-15, 20, 22 and 27, above, further in view of Sun et al. (Lab Chip, Vol. 12, pp. 3952–3960; 7/4/2012; cited in the IDS dated 5/7/2019).  This rejection is new.
The teachings of Li, Hansson and Link, above, are herein relied.  As indicated above, Li, Hansson and Link  teach known separation methods and the modularization of such methods into microfluidic devices in which materials are separated by size. 
Although Li, Hansson and Link teach the above, they do not explicitly teach that the separation and removal of sample components comprises passing the sample through a channel with a spiral path within the microfluidic device.
Sun teaches a passive double spiral microfluidic device allowing rapid and label-free tumor cell separation and enrichment from diluted peripheral whole blood, by exploiting the size-dependent hydrodynamic forces (Abstract).  
A person of ordinary skill in the art would have been motivated to combine the Li, Hansson and Link purification steps with the spiral microfluidic path of Sun since the references are involved in cell biology-microbiology diagnostic microfluidic assay development that include microfluidic devices, and that it was known in the art to utilize different sample separation methods and techniques within such microfluidic devices in identifying microorganisms such as bacteria.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the spiral microfluidic path of Sun into the method of Li, Hansson and Link since in doing so would provide an advantage to the Li, Hansson and Link method by providing within the method a separation system that is known for increased detection sensitivity, high separation efficiency, and a significant enrichment factor by utilizing particular geometries of microfluidic systems that will lead to equilibrium separation at a high flow rate, where such particular geometries also include microscale spiral or double spiral, which can completely separate the particle or cell mixture by size based on the differential migration.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments are moot in view of the new rejection, above.

Claims 1-11, 16-19 and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. PGPUB 2012/0091235; 2012; of record), further in view of Klapperich et al. (U.S. PGPUB 2010/0203521; 2010 cited in the IDS dated 5/7/2019).  This rejection is new.
Regarding claims 1-4, 6, 7, 9 and 26, Li teaches methods for mechanical cell lysis which requires very low applied pressure, where the mechanical cell lysis device has hand-applied pressure via a syringe (interpreted as having water or buffer, a liquid), and is applicable to all cell types (e.g., mammalian cells, HeLa cells) including yeast and bacterial cells (Abstract, paragraphs 28, 42 and 76; i.e. a selective lysis process consisting of subjecting a sample to a mechanical force).  The device is also capable of mechanically lysing a single cell selected from a biological sample of interest (e.g., water or buffer with cells), where the single cell is lysed by application of mechanical stress in a single cell lysing apparatus having a microfluidic trap structure for deterministically capturing the cell and a stress raiser that cooperates with a source of mechanical stress so as to apply sufficient force to rupture a cell (Abstract; paragraphs 43 and 76).  
Li teaches that the biological sample of interest can in general be of any biological origin, including one or more cells from a mammal or other multicellular animal or plant, a sample of a single cell animal or plant, or some other biological material such as a spore or a virus (paragraph 76, i.e., the sample includes microorganisms and non-microbial cells). In view of Li teaching that the biological sample of interest can be of any biological origin, including one or more cells from a mammal or other multicellular animal, the biological sample is interpreted to include mammalian whole blood, plasma serum, saliva or urine samples.
The operation of the device is based on low Reynolds number hydrodynamic flow which can deterministically route cells to predefined locations on a microfluidic chip where shear force or local pressure is high enough to rupture the cells (paragraph 42).  Enough shear force to cause a cell membrane to rupture under modest externally applied force can be attained by providing a structure comprising a stress raiser (paragraph 42).  
Li teaches two mechanisms are used to generate high enough forces to break cell membranes or cell walls on-chip (paragraph 42).  In the first approach, by simply narrowing the flow channel width at predefined lysis positions, sufficient shear stress is generated to break mammalian cell membranes (paragraph 42; lysing non-microbial cells).  In the second approach, nano-scale blades are provided in the middle of the lysis positions to amplify the local pressure so that harder cell walls found in yeast and bacterial cells can be broken (paragraph 42).  
Li teaches that the mechanical cell lysis device is expected to find applications in sample preparation for point-of-care diagnostics, pathogen detection and routine biomedical laboratory operations (paragraph 42).  Furthermore, when combined with on-chip microfluidic valves, the device can offer selective single cell lysis function for the extraction of DNA, RNA and proteins from a specific single cell, a prerequisite for the molecular and biochemical studies of single embryo, tumor and stem cells (paragraph 42; i.e., separating lysed debris from non-lysed debris).  Li also teaches that the first approach uses the hydrodynamic trapping method to first deterministically trap individual cells at predefined locations in a microfluidic channel (paragraph 43).  
Li also teaches identification of the cell of interest can include the use of chemicals, such as fluorescent dyes, stains or fluorescent proteins, and can include the use of optical methods such as microscopy and Raman spectroscopy (paragraph 77; i.e. identifying the intact microorganism within the sample).
Li also teaches that mammalian cell lysis can be performed at very low applied pressure (less than 5 psi; paragraph 42).  Li also teaches that in order to break harder cells such as bacterial and yeast cells, higher pressure is needed than that can be generated in the first approach (paragraph 49).  Yeast cell walls typically require 1000-2000 psi local pressure to break as demonstrated in cell mechanical studies using nanoneedles (paragraph 49).  Such high local pressure can be generated from a much lower applied pressure if the applied force can be concentrated on a small area on the cell wall by forcing the cell onto a stress raiser such as a nanoblade or a nanoneedle (paragraph 49).  Li teaches schematic diagrams showing the principle of hydrodynamic routing of cells to predefined locations where a stress raiser provided by a nanoblade generates high enough local pressure to break cell walls (paragraph 50).  
In view of the above, although Li teaches that the biological sample (i.e., a water containing sample) is of any biological origin (i.e., any biological sample), including one or more cells from a mammal or other multicellular animal (i.e., a sample including mammalian whole blood, plasma serum, saliva or urine samples) or plant, or a spore (paragraph 76, i.e., the sample includes microorganisms and non-microbial cells), that such a sample can be processed to selectively lyse a cell through mechanical forces, and  teaches methods where the device will selectively lyse non-microbial cells through mechanical forces while bacterial cells are kept intact since Li teaches that by leaving out internal structures that could lyse bacteria only the mammalian (non-microbial) cells will be lysed, Li does not explicitly teach that within the biological sample, the mammalian (i.e., non-microbial cells) and microorganisms are initially together within the sample.  
Further, Li does not teach a waste collection stage (instant claim 5), does not teach specific bacterial strains (instant claim 8) and that the sample is selected from meat, produce, process food, dairy products, and poultry products (instant claim 10) or the sample volume (claim 11).  Li also does not teach concentrating the sample (instant claim 16).  Further, Li also does not teach concentrating the sample (instant claim 16), the selective lysing is achieved by passing the sample through a stationary microporous surface (instant claim 17), the microporous surface has the claimed pore sizes (instant claim 18), as well as a monolithic structure that includes microporous surfaces (instant claim 19).
Klapperich teaches diagnostic methods utilizing microfluidic (i.e., lab on a chip) devices for the lysis of cells (Abstract).
Regarding claims 1, 17-19 and 23-25, Klapperich teaches that microfluidic device comprises a substrate with at least one channel, where the channel has a porous monoliths within the internal space of the channel and where the porous monolith is embedded with a plurality carbon nanotubes (the nanotubes are microporous and have 120 μm long, 90-10 μm in diameter; claims 1-11). The device also has a solid-phase extraction column connected to the channel comprising the monolith embedded with carbon particles, where a sample can be passed through channel comprising the carbon embedded monolith to the solid-phase extraction column claim 12).  Klapperich teaches the microfluidic device can comprise a cell-lysis module that allows cell lysis of a variety of different cells (e.g., mammalian cells and plant cells; i.e., non-microbial cells, as well as bacterial cells; paragraphs 29 and 36).  The microfluidic device can also further comprise a solid-phase extraction module (paragraph 37; claims 12 and 13).  
Further, Klapperich teaches that the device uses mechanical shear induced by flow disruption, where the device comprising a lysis column that contains the polymeric solid phase impregnated with a slurry of carbon particles (e.g., carbon nanotubes; paragraph 111).  Klapperich teaches lysing bacterial cells in the microfluidic platform by mechanical shear induced by flow disruption (paragraph 312).  In view of the above, Klapperich teaches a selective lysis process by subjecting material within the sample to mechanical forces.
Klapperich also teaches the methods of the cell lysis also allows for cell lysis of a variety of cells from a biological sample, in particular biological samples that have low concentration of cells and/or a variety of different cell types within the biological sample (paragraph 49).  The biological sample may comprise a variety of different cells (e.g., a combination of different mammalian cells, microorganisms, and different types of bacteria, each having very distinct characteristics; paragraph 49).  The biological sample may comprise both gram-positive and gram-negative bacteria with a variety of different sizes, ranging from 0.1-2.0 μm in diameter and approximately 1-10 μm in length (paragraph 49).  In view of the above, the microporous surface has pores having diameters from 1-10 μm.
As noted, Klapperich teaches that the microfluidic device can have monoliths with polymer-embedded carbon particles (e.g., carbon nanotubes), comprising a polymer matrix with at least one channel (paragraph 38).  Klapperich provides a microfluidic device that comprises a channel that has an inlet, an outlet, and an internal space with a surface between the inlet and the outlet; (b) a first porous polymer monolith comprising a first monomer within the internal space, where the porous polymer monolith comprises a second monomer and (c) a second porous polymer monolith impregnated with carbon particles within the internal space (paragraph 34).  The microfluidic device comprises a cell-lysis module that allows cell lysis of a variety of different cells (e.g., mammalian cells; paragraph 34).  Klapperich teaches that the monolith comprises a plurality of carbon nanotubes embedded in the monolith (e.g., a polymer monolith embedded with carbon nanotubes; paragraph 60).  In view of the above, the sample can pass through a porous monolithic structure that includes microporous surfaces.
Regarding claims 3 and 4, Klapperich teaches that a number of different diagnostic tests to be performed from untreated biological samples is allowed, where the untreated biological samples contain cells (e.g., bacterial cells, microorganisms, viruses, plant cells, and mammalian cells; paragraph 159).  The microfluidic device can function as a portable disease surveillance device, a portable device to allow design of personalized medical interventions or identification of individuals (paragraph 159).  The microfluidic device can also be used for simple enrichment of bacterial in a biological sample (e.g., in order to increase and/or harvest bacteria from a less concentrated sample that can be collected for subsequent processing such as providing high-speed and high-throughput diagnostic tests of the cells present in the biological sample (paragraph 161).  In view of the above, the intact microorganism can be identified within the sample.
Regarding claim 5, Klapperich teaches that the microfluidic device is modular where in addition to lysis and purification-separation modules, the device also include a waste well (i.e., a waste collection stage; paragraph 68).  
Regarding claim 8, Klapperich teaches that the cell lysis microfluidic device can be used to lyse bacteria cells such as Salmonella, Escherichia, Klebsiella, Staphylococcus, Streptococci, Listeria and Campylobacter (paragraphs 298 and 304). 
Regarding claims 9, 10, 11 and 26, Klapperich teaches that the biological sample can be any material that either contains or is suspected to contain cells (paragraph 294).  Such samples include blood, serum, sputum, saliva, urine, stool, bone marrow, consumable food/drink stuff (which is interpreted as fruit or vegetable juice), soil, water, or any other material that can be either directly added to the channel of the microfluidic device as disclosed herein or mixed with a small amount of buffer reagent to make the sample liquid enough to enter the channel (paragraphs 132, 156 and 294).  
Klapperich also teaches that the sample solution volumes vary, but are in the range of about 1000 microliters (μl) to about 50 mL (paragraph 265).  Klapperich also teaches the sample volume is in the range of about 10 μl to about 1000 μl (paragraph 265). 
Regarding claim 16, Klapperich teaches that the microfluidic channel can be used as a filter for bacterial enrichment instead of bacteria lysis (paragraph 102).  Klapperich teaches that bacteria are collected in front of the monolith filter, where the bacteria can then be recovered and collected from the filter to enrich the concentration of the bacteria in a sample (paragraph 102; Figure 35).  In view of the above, Klapperich teaches that prior to identification of the intact microorganism, the intact microorganisms within the sample are concentrated via filtration.
Klapperich teaches the microfluidic device can have microfluidic channels filled with a porous monolith embedded with carbon particles where the interior space of the microfluidic channel of the device can be filled with 100% or less with the porous polymer embedded with carbon particles (paragraph 245).  In the regions not comprising the porous monolith embedded with carbon particles, the regions can comprise a porous polymer without carbon particles, where the regions not comprising the polymer monolith can be continuous or non-continuous (paragraph 245).  Accordingly, any suitable filling of the microfluidic channel with the porous polymer monolith comprising carbon particles can be used (paragraph 245).  
Klapperich teaches that the microfluidic device can further comprise a filter membrane, where an outlet of the filter membrane is connected to the inlet of the inlet of the channel comprising the monolith, and where a sample can be passed through the filter membrane prior to the channel comprising the monolith and therefore enrich for microorganisms within a biological sample (paragraph 55). 
Klapperich teaches that the microorganisms which have been collected on the filter membrane can be harvested and subsequently passed through the channel comprising the monolith where such a module set up is useful to specifically select (i.e., include) specific microorganisms, such as microorganisms of a specific size or diameter, such as large bacteria to be passed through the cell lysis microfluidic device, with the microorganisms such as bacteria which are in the biological sample that are of a smaller size to passing through the filter, not subjected to subsequent cell lysis (paragraph 56).  In view of the above, the sample can pass through the microporous structure.
A person of ordinary skill in the art would have been motivated to combine the teachings of Li with Klapperich since Li teaches known microfluidic mechanical cell lysis devices, while Klapperich teaches known microfluidic devices that comprise a substrate with at least one channel, where the channel has porous monoliths within the internal space of the channel and can comprise a solid-phase extraction module, where both Li and Klapperich are involved in cell biology-microbiology diagnostic microfluidic assay development that include microfluidic devices, and that it was known in the art to utilize different sample concentration, filtration and separation methods and techniques within such microfluidic devices in identifying microorganisms such as bacteria via mechanical force lysis techniques.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Li with Klapperich since Li teaches known microfluidic mechanical cell lysis devises, while Klapperich teaches known microfluidic devices that comprise a substrate with at least one channel, where the channel has porous monoliths within the internal space of the channel and comprise a solid-phase extraction module, and in doing so would provide an advantage to Li by expanding its purification methods by utilizing alternative device components with different separation approaches and lysis techniques that are well known in the art that are now applied within microfluidic devices.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
Further, with regard to Applicant arguments concerning this rejection based on Li and Klapperich (Reply, pages 10 and 11) they have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Klapperich need not teach what has already been taught by Li. 
It is also noted that the combined teachings provide for a biological sample that contains both mammalian (non-microbial) and microbial (e.g., bacteria) cells, where there is selective lysis of non-microbial cells from microbial cells, where Li teaches that by leaving out internal structures that could lyse bacteria, only the mammalian (non-microbial) cells will be lysed (i.e., Li provides alternative methods where by using the device of Li, mammalian cell lysis can be accomplished with mechanical lysis which leaves behind the microorganisms intact for identification or further processing).
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631